NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                               FILED
                            FOR THE NINTH CIRCUIT                                 APR 06 2011

                                                                            MOLLY C. DWYER, CLERK
                                                                             U.S. COURT OF APPEALS

HERLINA SNIDER,                                   No. 09-17532

              Plaintiff - Appellant,              D.C. No. 3:07-cv-00583-RCJ-
                                                  RAM
  v.

GREATER NEVADA LLC, DBA Greater                   MEMORANDUM*
Nevada Mortgage Services; DERRY
GILMORE,

              Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                    Robert Clive Jones, District Judge, Presiding

                       Argued and Submitted March 16, 2011
                            San Francisco, California

Before: HUG, W. FLETCHER, and M. SMITH, Circuit Judges.

       Plaintiff-appellant Herlina Snider appeals the district court’s decision

granting summary judgment to her former employer, defendant-appellee Greater

Nevada, LLC (“Greater Nevada”), on her claims of national origin discrimination,



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
retaliation, and constructive discharge. Snider also appeals the district court’s

denial of her Motion for Relief from Judgment. Because the parties are familiar

with the factual and procedural history of this case, we do not recount additional

facts except as necessary to explain the decision.

      We review the district court’s grant of summary judgment de novo. Lindahl

v. Air France, 930 F.2d 1434, 1436 (9th Cir. 1991). We review the denial of a

Federal Rule of Civil Procedure 59(e) motion to alter or amend a judgment for

abuse of discretion. Sch. Dist. No. 1J, Multnomah Cnty. v. ACandS, Inc., 5 F.3d

1255, 1262 (9th Cir. 1993). Jurisdiction is proper under 28 U.S.C. § 1291, and we

affirm.

      1. National origin discrimination claim

      We affirm the district court’s grant of summary judgement to Greater

Nevada on Snider’s Title VII national origin discrimination claim. Snider has not

provided sufficient evidence to demonstrate that Greater Nevada’s legitimate non-

discriminatory reason for eliminating her position is pretext for unlawful

discrimination.

      A plaintiff may demonstrate pretext: “(1) indirectly, by showing that the

employer’s proffered explanation is unworthy of credence because it is internally

inconsistent or not otherwise believable, or (2) directly, by showing that unlawful


                                          2
discrimination more likely motivated the employer.” Chuang v. Univ. of Calif.

Davis, 225 F.3d 1115, 1127 (9th Cir. 2000). Here, the record does not support a

conclusion that Greater Nevada’s cost-saving explanation is unbelievable.

Additionally, Snider’s evidence of an underlying discriminatory bias is insufficient

to raise a genuine issue of material fact because she does not present any direct

evidence of discrimination and her circumstantial evidence is not significant or

substantial. See EEOC v. Boeing Co., 577 F.3d 1044, 1049 (9th Cir. 2009).

      2. Retaliation claim

      We affirm the district court’s grant of summary judgment to Greater Nevada

on Snider’s Title VII retaliation claim. To establish a prima facie case of

retaliation, Snider must demonstrate, inter alia, that she “opposed” a

discriminatory practice within the meaning of Title VII. See 42 U.S.C. § 2000e-

3(a); Stegall v. Citadel Broad. Co., 350 F.3d 1061, 1065-66 (9th Cir. 2004).

Because it was not possible to discern from the context of Snider’s statements to

Gerene Sayres that she opposed an unlawful practice, she did not establish the

opposition element of a prima facie retaliation case. See EEOC v. Crown

Zellerbach Corp., 720 F.2d 1008, 1012-13 (9th Cir. 1983).

      3. Constructive discharge claim




                                          3
      We affirm the district court’s grant of summary judgment to Greater Nevada

on Snider’s constructive discharge claim. Constructive discharge occurs when

working conditions become “sufficiently extraordinary and egregious to overcome

the normal motivation of a competent, diligent, and reasonable employee to remain

on the job to earn a living and to serve his or her employer.” Brooks v. City of San

Mateo, 229 F.3d 917, 930 (9th Cir. 2000) (internal quotation marks omitted). To

succeed on a constructive discharge claim, a plaintiff must demonstrate

aggravating factors beyond what is necessary to establish a discrimination claim.

See Poland v. Chertoff, 494 F.3d 1174, 1184 (9th Cir. 2007); Bergene v. Salt River

Project Agric. Improvement & Power Dist., 272 F.3d 1136, 1144 (9th Cir. 2001).

Here, summary judgment in favor of Greater Nevada was appropriate because

Snider did not show any aggravating circumstances beyond those alleged in her

basic discrimination claim.

      4. Motion for relief from judgment

      Finally, we hold that the district court did not abuse its discretion by denying

Snider’s Motion for Relief from Judgment. Because this motion was filed within

the time limits of Federal Rule of Civil Procedure 59(e), we treat it as a Rule 59(e)

motion. Am. Ironworkers & Erectors, Inc. v. N. Am. Const. Corp., 248 F.3d 892,

898-99 (9th Cir. 2001). Under Rule 59(e), reconsideration of the constructive

                                          4
discharge claim would have been appropriate if the district court had “committed

clear error or its initial decision was manifestly unjust.” ACandS, Inc., 5 F.3d at

1263. Both Nevada and federal law require plaintiffs bringing constructive

discharge claims to demonstrate aggravated and intolerable working conditions.

See Bergene, 272 F.3d at 1144; Dillard Dep’t Stores Inc. v. Beckwith, 989 P.2d

882, 885 (Nev. 1999). Thus, because of the similarities between state and federal

law, it was reasonable for the district court to conclude that its decision to analyze

any state law claim under federal law was not clearly erroneous or manifestly

unjust.

      AFFIRMED.




                                           5